Citation Nr: 0942595	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ear 
disability status post pressure equalization tube insertion.

3.  Entitlement to a compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to September 
1992 and prior active duty for training from March 1982 to 
October 1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania that, in part, denied 
service connection for hypertension and pressure equalization 
tube insertion, right ear, and denied an increased 
(compensable) rating for hemorrhoids.  

Given the Veteran's assertion that his underlying right ear 
disability, which required the insertion of a permanent 
pressure equalization tube in service, was aggravated by 
service, the Board has recharacterized the claim as stated on 
the title page.

The issues of entitlement to service connection for 
hypertension and a right ear disability status post pressure 
equalization tube insertion are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's disability has been manifested by hemorrhoids 
with fissures.


CONCLUSION OF LAW

The criteria for a maximum 20 percent rating for hemorrhoids 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In light of the Board's favorable determination awarding the 
maximum rating available under the relevant rating criteria, 
no further discussion of VCAA compliance is needed at this 
time.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  When a question arises 
as to which of two ratings shall be applied under a 
particular diagnostic code, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

Analysis

The Veteran's hemorrhoids have been assigned a 0 percent 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).  

Under Diagnostic Code 7336, a noncompensable rating is 
warranted for mild or moderate hemorrhoids; a 10 percent 
rating is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; and a maximum 20 percent 
rating is warranted for hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.  

After review, the Board finds that the Veteran's hemorrhoids 
warrant a 20 percent rating.  

A November 2005 VA examination report reflects complaints of 
flare-ups of hemorrhoids with traces of blood in the pants.  
Examination revealed two hemorrhoids and a fissure.

A December 2005 private medical record reflects two 
hemorrhoids and a fissure.

Given the above, the Board finds that the Veteran's 
disability has been manifested by hemorrhoids with fissures.  
Thus, a maximum 20 percent rating is warranted for the 
Veteran's hemorrhoids under Diagnostic Code 7336.


ORDER

A 20 percent rating for hemorrhoids is granted, subject to 
the provisions governing the award of monetary benefits.


REMAND

After review, the Board finds that further RO action is 
needed on the claims for service connection for hypertension 
and for a right ear disability status post pressure 
equalization tube insertion.

As regards the hypertension, the Veteran's service treatment 
records reflect elevated blood pressure readings in February 
1989, November 1990, May 1991, February 1992, April 1992, and 
September 1992.  Post-service, a November 2005 VA examination 
report reflects that he was diagnosed with hypertension in 
1998 and was on medication.  The examiner, however, did not 
provide an opinion as to the etiology of the Veteran's 
hypertension.  Given the above, an opinion is warranted to 
determine whether the Veteran's hypertension had its onset in 
service or is otherwise related to service.  

As regards the right ear disability status post pressure 
equalization tube insertion, a May 1985 report of medical 
history completed for enlistment in the Army Reserve reflects 
that a pressure equalization tube was placed in the right ear 
for drainage of fluid buildup in 1977.  The ears were normal 
on examination.  A December 1986 report of medical history 
completed for enlistment in the Army reflects that a pressure 
equalization tube was inserted in the right ear at age 13, 
and the examiner noted that the Veteran had a complete 
recovery.  Examination of the ears at that time revealed a 
mild retraction of the right eardrum but no perforation or 
infection.  During service, the Veteran complained of fluid 
buildup and was diagnosed with a right ear infection.  In May 
1987, after a history of chronic serous otitis media and 
recurrent acute otitis media, a pressure equalization tube 
was placed in the right ear.  After further problems, a 
permanent pressure equalization tube was inserted in the 
right ear in October 1989 but the Veteran continued to have 
problems.  

Post-service, a January 2006 VA examination report reflects a 
history of ear infections since childhood and that the 
permanent ventilation tube inserted in 1989 was seen on 
examination, and was partially immersed.  The examiner, 
however, did not provide an opinion as to the nature and 
etiology of the Veteran's right ear disability status post 
pressure equalization tube insertion.  Thus, an opinion is 
necessary to determine whether the Veteran's ear disability, 
which required the insertion of a permanent pressure 
equalization tube in service, represents a permanent 
worsening of a pre-existing disorder during service.

Lastly, in a September 2009 letter to the RO, the Veteran 
stated that he has emailed AMVETS and asked for assistance 
but that he has not yet received a response.  He then stated 
that he would really like to get representation and 
additional time to talk to the AMVETS representative.  A 
handwritten note indicates that the above letter was 
forwarded to AMVETS; however, no further correspondence is of 
record.  As the record reflects the Veteran's desire to be 
represented by a veterans service organization, the RO should 
send him a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VA 
Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, and ask him to submit a 
completed form should he wish to be 
represented by AMVETS or any other 
veterans service organization.

2.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the November 
2005 VA examination report (or a suitable 
substitute if that examiner is 
unavailable) to obtain an opinion that 
addresses the nature and etiology of the 
Veteran's hypertension.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran's hypertension had its onset in 
service or is otherwise related to 
service.  The examiner should address the 
elevated blood pressure readings in 
service.  A complete rationale should be 
given for all opinions and conclusions.

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the January 2006 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) to obtain an opinion that 
addresses the nature and etiology of the 
Veteran's right ear disability status post 
pressure equalization tube insertion.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran's pre-existing right ear 
disability status post pressure 
equalization tube insertion was aggravated 
by service.  The opinion should address 
(1) whether the right ear disability 
increased in severity in service; and, if 
so, (2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  
A complete rationale should be given for 
all opinions and conclusions.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be provided a supplemental 
statement of the case and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


